DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 4/23/2021 is acknowledged.  The traversal is on the ground(s) that groups I and II meet the criteria of unity of invention because Group I are methods and Group II is a pharmaceutical composition used in Group I.  This is not found persuasive because the response did not address the lack of a special technical feature over Hernando (Hernando et al. 2016 Cancer Biol and Signal Trans 15(2): pp. 287).
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election without traverse of the full set of 15 genes in the reply filed on 4/23/2021 is acknowledged.
Applicant’s election without traverse of EPZ-6438 as the specific EZH2 inhibitor in the reply filed on 4/23/2021 is acknowledged.


Status of the Claims
Claims 1-15 are pending in the examination. As the applicant has elected Group I, claims 1-9 and 15 are under examination and claims 10-14 are withdrawn.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. The specification contains hyperlinks on page 37, lines 17-18.


Claim Objections
Claims 1, 4, and 8 are objected to because of the following informalities:  “classifying the said individual” should be amended to “classifying said individual” or “classifying the individual”.  Appropriate correction is required.
Claims 1, 4, and 8 are objected to because of the following informalities:  “obtained at step a)” or “obtained at step b)” should be amended to “obtained in step a)” and “obtained in step b)”, respectively, or an appropriate alternative.  Appropriate correction is required.
Claims 2, 5, and 9 are objected to because of the following informalities:  “measured at step a)” should be amended to “measured in step a)” or an appropriate alternative.  Appropriate correction is required.


Improper Markush Grouping Rejection
Claims 1-9 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This 
The MPEP 803.02 provides guidance on the analysis of a proper Markush group. Regarding Markush groups in method claims, MPEP 2173.05(h) states: "However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property".
In the instant case, the genes do not share any common structural element that is essential to the asserted utility of being associated with predicting the outcome of multiple myeloma. The different genes are from different parts of the human genome and are composed of different nucleic acids, which encode structurally and functionally different proteins. 
A selection of the claimed genes illustrates the differences in the products they encode. NRP2 encodes a member of the neurophilin family of receptor proteins. CACNA1G encodes a T-type, low-voltage activated calcium channel. PPP2R2C belongs to the phosphatase 2 regulatory subunit B family, and protein phosphatase 2 is one of the four major Ser/Thr phosphatases. FBLIM1 encodes a protein that is localized at cell junctions and is involved with actin. REEP1 encodes a mitochondrial protein.
Moreover, since the polynucleotides are not homologous to each other, they fail to share a common structure i.e., a significant structural element. The sugar-phosphate backbone cannot be considered a significant structural element, since it is shared by all nucleic acid molecules. 
The mere fact that polynucleotide fragments are derived from the same source (an individual with multiple myeloma) is not sufficient to meet the criteria for unity of invention. The polynucleotides fail to share a common property or activity and fail to share a common structure. Since neither of these two requirements is met, the group of polynucleotide molecules claimed does not meet the requirement of unity of invention (a priori).
The only structural similarity present is that all detected positions are part of nucleic acid molecules. The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with the outcome of multiple myeloma. Furthermore, it is not clear from their very nature or from the prior art that the members possess a common property mainly responsible for their function in the claimed relationship. Thus, when considering the different genes recited in the alternative, as recited in the rejected claims, there does not appear to be any common structure related to the function of the genes in the claims.
Following this analysis, the claims are rejected as containing an improper Markush grouping.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claim 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claims are directed to methods involving treating an individual afflicted by multiple myeloma with a pharmaceutical composition containing any structurally undefined immunomodulatory agent.

In the case of instant claim 15, the functionality of identifying an immunomodulatory agent capable of treating multiple myeloma is a critical feature of the claimed methods.


While the skilled artisan may be capable of developing an immunomodulatory agent or a functional derivative, for example, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

In the case of instant claim 15, the functionality of identifying a DNA methyltransferase inhibitor capable of treating multiple myeloma is a critical feature of the claimed methods.
The specification states that “In some other embodiments of the said pharmaceutical composition, the DNA methyltransferase inhibitor is selected in a group consisting of 5-azacytidine, zebularine, caffeic acid, CC-486 (azacytidine), chlorogenic acid, epigallocatechin gallate, hydralazine hydrochloride, procaine hydrochloride and RG108” (page 3, lines 23-26) and “In some embodiments, the said DNA methyltransferase inhibitor is selected in a group comprising 5-azacytidine, zebularine, caffeic acid, chlorogenic acid, epigallocatechin gallate, 
However, the specification does not teach which, if any of the large genus of possible “DNA methyltransferase inhibitor” encompassed by the claims would be capable of treating multiple myeloma as an active ingredient other than decitabine. 

This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: "Although there is often significant overlap" between the enablement and written description requirements, "they are nonetheless independent of each other." University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An "invention may be enabled even though it has not been described." Id. Such is the situation here. Therefore, we find Appellants did not describe the invention sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) ("invention is, for purposes of the 'written description' inquiry, whatever is now claimed").

Regarding claim 15 while a particular agent (e.g. lenalidomide) may be an immunomodulatory agent, there is no indication, teaching, guidance, or expectation that ALL immunomodulatory agents would be capable of being an active ingredient for “treating” multiple myeloma, as is broadly claimed.
class of immunomodulators (immunomodulatory agents) (Abstract). Knight teaches that “Although IMiDs have similar effects on inflammatory cytokine secretion, T-cell modulation, angiogenesis, and expression of adhesion molecules, each IMiD has a unique potency profile for these activities, which may ultimately indicate selective applicability of specific IMiDs for distinct diseases and conditions” (Abstract). Knight also states that IMiD analogues effects are likely to vary with disease stage and immunologic status of individual patients (page S29, third full para).
Additionally, although Knight teaches that functional derivatives of thalidomide are known in the prior art (Knight 2005 Semin Oncol 32(sup 5): S24-S30), the prior art does not teach that all derivatives of thalidomide, lenalidomide, or pomalidomide would be active ingredients against multiple myeloma. 
Jones (Jones et al. (2016) Expert Opinion on Drug Safety, 15(4): 535-547) teaches that thalidomide and two structural analogs (pomalidomide and lenalidomide) have been approved for the treatment of multiple myeloma (page 535, col. 1, third full para, abstract). Jones teaches that despite a close structural relationships, thalidomide, lenalidomide, and pomalidomide bind to their main target with differing affinities (page 535, col. 1, last full para). Therefore, Jones does not teach that any derivative of thalidomide, pomalidomide, or lenalidomide may be capable of treating multiple myeloma by acting as an active ingredient in a composition. 
Therefore, although thalidomide, lenalidomide, or pomalidomide may have the claimed function to act as an active ingredient in a pharmaceutical composition effective for treating multiple myeloma, there is no indication in the prior art that ALL immunomodulatory agents would be capable of this function or ALL derivatives would be capable of this function.

Regarding claim 15 while a particular DNA methyltransferase inhibitor (e.g. decitibine) may be an active ingredient to treat multiple myeloma, there is no indication, teaching, guidance, or expectation that ALL DNA methyltransferase inhibitors would be capable of being an active ingredient for “treating” multiple myeloma, as is broadly claimed. Additionally, the specification fails to teach how to distinguish members of the DNA methyltransferase inhibitors which possess the claimed functionality: an active ingredient for treating multiple myeloma as broadly claimed, from non-members.

Claim 15 encompasses genera of structurally undefined compounds which require a specific functionality. However, the specification fails to teach how to distinguish members of the claimed genera of compounds which possess the claimed functionality from non members.
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.) 
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 

Thus considering the breadth of the therapeutics required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
	



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 4, 5, 8, and 9 are indefinite because the claims recite “said genes being selected in a group comprising”. Per MPEP 2173.05(h), a Markush grouping is a closed group of alternatives. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
The applicant is recommended to amend the claim to “said genes selected from the group consisting of”.
Claims 2-3, 5-7, and 9 inherit the deficiencies of the claim from which they depend. 

Claim 7 recites “the EZH2 inhibitor is selected in a group comprising”. Per MPEP 2173.05(h), a Markush grouping is a closed group of alternatives. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
The applicant is recommended to amend the claim to “the EZH2 inhibitor is selected from a group consisting of”.

The terms "likely to display" and “bad outcome” in claim 3 are relative terms which renders the claim indefinite.  The term "likely" is not defined by the claim, the specification does 
	The specification states that “In certain embodiments, the individual having a bad prognosis status is likely to display a bad outcome” (page 16, lines 14-15). The specification indicates that a “bad outcome” includes disease relapse or death (page 7, lines 11-14). The specification also states that “In some embodiments, a bad prognosis status refers to an individual having a score value higher than a predetermined reference value (PRV)” (page 16, lines 12-13). 
	Therefore, the specification provides examples and not definitions that would clarify the scope of the claims. Per MPEP 2111.01(II), “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”.

The term "likely to respond" in claim 6 is a relative term which renders the claim indefinite.  The term "likely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The scope of the term “likely” is unclear, as the scope of “likely to respond” would reasonably be interpreted differently by ordinary artisans.
The applicant is recommended to amend the claim to require a response to said therapeutic treatment.


The examiner suggests the following amendments: 
“in a pharmaceutical acceptable vehicle” should be “in a pharmaceutically acceptable vehicle” or an appropriate equivalent
“one or more active ingredient against” should be “one or more active ingredients” against”
“selected in the group consisting of” should be “selected from the group consisting of”
Claim 15 includes “an individual afflicted by multiple myeloma in need thereof” in lines 1-2 and “for use in treating a multiple myeloma individual in need thereof” in line 4, which makes the scope of the claim unclear. There is also insufficient antecedent basis for this limitation, “a multiple myeloma individual in need thereof”, in line 4 of the claim. As recited, it is unclear if the applicant is referring to the same individual in lines 1-2 of the claim or a different individual, and as recited, it is unclear how “for use in treating a multiple myeloma individual in need thereof” would further limit the claim, as the claim already recites “administering to said individual an effective amount of a pharmaceutical composition”. If the applicant wishes to maintain the phrase, the applicant should consider amending the claim to “said multiple myeloma individual in need thereof” or an equivalent.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and an abstract idea without significantly more. 
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. (This is directed to step 1 of the 2019 Patent Subject Matter Eligibility Guidelines, referred to herein as “2019 PEG”). 

Claims Analysis:
The claims have been analyzed to determine whether they recite a judicial exception (JE) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)].  (This is directed to step 2A, prong 1 of the 2019 PEG).  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)] (this is directed to step 2A, prong 2 of the 2019 PEG).  In the Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014), PerkinElmer, Inc. v. Intema Ltd., 496F. App 'x 65 (Fed. Cir. 2012)] (this is directed to step 2B of the 2019 PEG and step 2 of the Mayo/Alice test).  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
The claimed invention recites methods of predicting the outcome of an individual having multiple myeloma (claims 1-3), predicting the likelihood of an individual having multiple myeloma (claims 4-7), and of determining the stage of multiple myeloma (claims 8-9). The methods recite measuring the expression levels of genes and/or proteins, calculating a score from the expression, and classifying an individual’s prognosis, response, or stage. However, the relationship between expression levels of genes and/or proteins and multiple myeloma is a law of nature, as indicated in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012) (MPEP 2106.04(b)). Furthermore, “calculating a score value from said expression level” is an abstract idea because calculating a score value is directed towards a mathematic concept and is also an abstract idea that may occur entirely within the mind. Additionally, “classifying” an individual by comparing a score value with a reference score is an abstract idea because it can occur entirely within the mind. 
The next step involves determining if there are any steps or elements that integrate the JE’s into a practical application.  In the instant situation, the step of “measuring the expression 

The claims are then analyzed to determine if they recite an element or step that are sufficiently more than the judicial exception.  In the instant situation, the measuring step in claim 1 is so generally recited as to be mere data gathering.  It does not include any particular reagents that amount to significantly more than the judicial exception.  Additionally, calculating a score value from expression levels is a mere data gathering step and an abstract idea that can occur entirely within the mind (claims 1, 4, and 8). Likewise, classifying an individual by comparing score values with a reference score value is an abstract idea because it can occur entirely within the mind and is also a mere data gathering step (claims 1, 4, 8). Regarding claim 1, 4, and 8, classifying the individual into a prognosis, responsiveness, or stage group is mere data gathering. 
Regarding claims 2, 5, and 9, the claims do not recite significantly more than the natural correlation because the claims are still directed towards the relationship between the genes and multiple myeloma.
Regarding claim 3, “wherein the individual having a bad prognosis status is likely to display a bad outcome” merely informs the practitioner on whom the method is to be used. Likewise, regarding claims 6 and 7, “wherein the responsible individual is likely to respond to” 

Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
It is additionally noted that steps such as “diagnosing”, “predicting”, or “determining” merely recite the natural correlation.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of 
When viewed as an ordered combination, the claimed limitations are directed to nothing more than the determination that a natural correlation/phenomena exists.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
                Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.     


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernando (Hernando et al. 2016 Cancer Biol and Signal Trans 15(2): 287-298) in view of Arora (Arora et al. (2016) Cancer Res 76(2Suppl): Abstract).
	Hernando teaches that EZH2 inhibitors have antitumor effects in vivo (abstract). Hernando teaches E7438 (also known as EPZ-6438) was used to treat multiple myeloma (Page 289, col. 1, third full para; page 288, col. 1, first full para; Fig. 5), and Hernando teaches the administration of E7438, which would necessarily be delivered in a pharmaceutically acceptable vehicle (page 289, third full para). Hernando also teaches EZH2 inhibition with E7438 induces anti-proliferative effects in several multiple myeloma cell lines (page 289, col 1, last para-col. 2; Fig. 1). Hernando also teaches that multiple myeloma therapies include thalidomide and lenalidomide (immunomodulatory agent) (col. 1, first para). Hernando also suggests that EZH2 inhibitors may be a promising addition to the current treatments used (page 296, col. 2).
	However, Hernando does not teach treating an individual with a combination EZH2 inhibitor and an immunomodulatory agent.
Arora teaches that EZH2 inhibitors achieve tumor growth inhibition in multiple myeloma models, and Aurora teaches that EZH2 inhibitors can be combined with standard care agents to result in synergetic results with the standard care agents and EZH2 inhibitors (third para). Arora combined lenalidomide and an EZH2 inhibitor (third para). 
A person of ordinary skill in the art before the effective filing date would have found it obvious to treat an individual afflicted by multiple myeloma by administering an effective amount of an EZH2 inhibitor and an immunomodulatory agent (lenalidomide) to an individual in need of treatment by a pharmaceutical acceptable vehicle because Hernando teaches lenalidomide as a current treatment and suggests that current treatments and an EZH2 inhibitor . 


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernando (Hernando et al. 2016 Cancer Biol and Signal Trans 15(2): 287-298) in view of Kalff (Kalff et al. (2015) Blood 126(23): 3033).
	Hernando teaches that EZH2 inhibitors have antitumor effects in vivo (abstract). Hernando teaches E7438 (also known as EPZ-6438) was used to treat multiple myeloma (Page 289, col. 1, third full para; page 288, col. 1, first full para; Fig. 5), and Hernando teaches the administration of E7438, which would necessarily be delivered in a pharmaceutically acceptable vehicle (page 289, third full para). Hernando also teaches EZH2 inhibition with E7438 induces anti-proliferative effects in several multiple myeloma cell lines (page 289, col 1, last para-col. 2; Fig. 1). Hernando also suggests that EZH2 inhibitors may be a promising addition to the current treatments used (page 296, col. 2).
	However, Hernando does not teach treating an individual with a combination EZH2 inhibitor and a DNA methyltransferase inhibitor.
Kalff teaches azacitidine (AZA) is a DNA methyltransferase inhibitor that rapidly induces apoptosis of multiple myeloma cells when combined with lenalidomide (first para). Kalff teaches that 18 multiple myeloma patients underwent therapy with azacitidine (DNA methyltransferase), lenalidomide, and dexamethasone (conclusion). The combination was necessarily given in a pharmaceutically acceptable vehicle, as it was given to patients in oral 
	A person of ordinary skill in the art would have found it obvious before the effective filing date to combine the references of Hernando and Kalff because Hernando teaches EZH2 inhibitors have anti-proliferative effects in vivo and Kalff teaches that azacitidine (a DNA methyltransferase inhibitor) can be combined with other multiple myeloma drugs and orally administered. The ordinary artisan would have been motivated to combine E7438 and azacitidine (DNA methyltransferase inhibitor) because Hernando suggests EZH2 inhibitors (E7438) may be a promising addition to the current treatments used. A person of ordinary skill in the art would have selected azacitidine to combine with an EZH2 inhibitor (E7438) because Kalff teaches that azacitidine may overcome drug resistance in certain multiple myeloma patients.
	

Conclusion
Claims 1-9 and 15 are rejected.
Claims 10-14 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634